PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Philip Shane Wahrlich, et al
Application No. 16/410,091
Filed: 13 May 2019
For: Metal Detector

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.313(c), filed May 11, 2022, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is DISMISSED.

37 CFR 1.313(c) provides that:

	Once the issue fee has been paid, the application will not be withdrawn from issue upon petition by the applicant for any reason except:
	(1) Unpatentability of one of more claims, which petition must be accompanied by an unequivocal statement that one or more claims are unpatentable, an amendment to such claim or claims, and an explanation as to how the amendment causes such claim or claims to be patentable; 
	(2) Consideration of a request for continued examination in compliance with 37 CFR 1.114; or
	(3) Express abandonment of the application.  Such express abandonment may be in favor of a continuing application.

Upon payment of the issue fee, an application will not be withdrawn from issue upon petition except for the reasons enumerated in 37 CFR 1.313(c). 

The petition fee set forth in 37 CFR 1.17(h) was received on May 11, 2022.  However, a proper submission under 37 CFR 1.114 to accompany the request for continued examination was not received.  The petition under 37 CFR 1.55(f) to accept certified copy of priority application filed with this petition does not meet the submission requirement unless it includes an amended/corrected Application Data Sheet (ADS).

A decision on the petition under 37 CFR 1.55(f) to accept certified copy of priority application will be in a separate mailing.

For the reason stated above, the petition under 37 CFR 1.313(c) cannot be granted. 
Petitioner is reminded that the filing of any renewed petition to withdraw from issue may not be recognized or effective if not received by the appropriate deciding official in time to act prior to issuance.  Note 37 CFR 1.313(d).  

Further correspondence with respect to this matter should be addressed as follows:

By fax:			(571) 273-0025
			Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Irvin Dingle at (571) 272-3210.   



/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)